Title: To George Washington from Battaile Muse, 20 February 1786
From: Muse, Battaile
To: Washington, George

 

Honourable Sir,
Berkeley C[oun]ty February 20th 1786

Your Favour by Daniel McPherson dated Jany The 27th Last I received, Its out of my power To grant Him a Lease for Lott No. 18 on the first Condition—all the arrears of rents are not Paid up and admiting they were, I See no obligation For Him To have a Lease, the man has been Ignorant in Purchaseing what the Seller Cannot Justify. I repeatedly offered Him the Place on Terms I think Justifiable, but He refuses. I have now To rent it on the best Terms I can for your Interest as well some other Lotts on the Same Tract—the First day of March I have advertised I shall attend To rent the Vacated Lotts, they have been Advertised all the winter but none has apply’d but one, that I would admitt as Tenant. the money that McPherson Paid in my opinion Should go To the Credit of Lott No. 18 and Not To Mrs Lemarts accts as She is not charged with arrears of that Lott, on which acct the money was Paid.
Your Favour dated the 4th Instant I receiv’d by the Last Post—I was very Sorry the butter did not get down in Time, not on acct of the high price, but on acct of my Promise. it lay on the road many weeks as a Quantity of my wheat does at this Time, I had Four waggones Last week returned after reaching as Far as Leesburg owing To the roads & weather being so Severe—the Quantity of wheat I engaged has been ready Some Time, but the roads are not Passable, as their is some on the roads—I cannot say what Quantity has been delivered. I will do all I can To get it down Early. If my overseers in Loudoun do not clean the wheat well I wish your miller would write To them as I Well Know they are Generally Diatily Inclined—the wheat From My House I see well clean’d. I shall Collect all the money I Possable Can From the Tenants before the 20th of april & Shall be down about that Time. I have Collected about £110 Clear of Charges, and I expect To Collect about as much more, but that depends on chance as many of the Tenants are Pooer and Money Very Scarce.
I observe all your Instructions and Friendly Powers given me in the Settlement of the Tenants Accts I Shall attend To all things as Far as my Knowledge Extends—the accts will not be settled this year if so, it will be Late Next Fall—as there are many things

Doubtfull with me—I Find you have given a receipt on John Dyers Lease for rent you Say became due 1774 the Lease Sayes 1770—in Griggs acct He is over charged—Lott No. 16 Ezekiel Phillips is charged with £20. in another place Abraham Morgan is Charged with Lott No. 16 £58.14.0—Some Tenants has not receipts—others do not chews To settle at present as they want Time To avoid distresses—under those Circumstances a Stranger as I am To those accts might Commit and Errour—was my Reason (as Far as I at present recolect) for saying that at a Future day To Explain Every Circumstance Respecting these Accts Put into my hands might be difficult To do—So Clearly as I wish all things To appear From my Transactions—I do not desire any Farther Powers—I Shall Take Care To Close no acct or make Final Settlement (only in desperate cases where distresses are required) unless all things appear Clear To my understanding—To go Farther on this Subject would be Tedious To you as I am sinceble that your are Crouded with Perplexsities the Time Draws nigh when I expect To make ⟨a⟩ Proper report of my Transactions, I should not have ⟨trou⟩bled you on the business so much as I have done only from ⟨pr⟩inciple of wishing To do well. I have seen Mr Scott He sayes Mr Jenny gives a wrong representation of the Lines—when I go down I shall Enquire Farther in the matter—but do not at this Time Intend To make a survey untill the Tenaments on that Tract are Properly Pointed out, so as to do all the Surveying business at once To prevent Trouble as well Expences. I beg Leave To present my Self—To be your Faithfull Obedient and Very Humble Servant

Battaile Muse

